Exhibit 10.42

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933 OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, ALL AS EVIDENCED BY
A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH SHALL BE REASONABLY ACCEPTABLE TO MAKER.

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

$[●] Date: October 11, 2018

 

For Value Received, Ourgame International Holdings Limited, a Cayman Islands
corporation, with its primary offices located at Tower B Fairmont, No. 1
Building, 17th Floor, 33# Community, Guangshun North Street, Chaoyang District,
Beijing, 100102, China (the “Maker”), promises to pay to the order of [●] or
his, her or its assigns (“Holder”), upon the terms set forth below, the
principal sum of $[●] plus interest thereon. This Note is one of a series of
Notes sold in connection with a Convertible Note Purchase Agreement entered into
by the Maker, Holder, and other purchasers of Notes, dated as of October 11,
2018 (the “Note Purchase Agreement”).

 

1.       Payment Terms. The purchase of this Note shall be payable in two (2)
separate payments. The first payment of $[one-half of principal] (the “First
Payment”) is due and payable on the date hereof. The second payment of
$[one-half of principal] (the “Second Payment”) is due and payable on or before
November 1, 2018 (the “Second Payment Date”). If the Second Payment is not
received by the Second Payment Date, Holder will have a remedy period until
December 1, 2018 (the “Final Payment Date”) to make such Second Payment. If
Holder has not made the Second Payment on or before the Final Payment Date, the
principal amount of this Note will be adjusted, with no further action or
consent needed from the Holder or the Maker, to reflect the amount of the First
Payment. Notwithstanding anything to the contrary contained herein, Holder may,
in its sole discretion, elect to pay the entire principal amount (i.e., the
First Payment and the Second Payment combined) on the date hereof.

 

2.       Interest. Interest on the principal amount of this Note shall accrue
from the date hereof until payment in full at an annual rate equal to 12% (the
“Interest Rate”). Upon an Event of Default (as defined in Section 5(a) hereof),
the interest rate shall increase to an annual rate of 15% (the “Default Interest
Rate”). Interest shall be calculated on the basis of a 365-day year, based on
the actual number of days elapsed. Notwithstanding the foregoing, if Holder does
not make the Second Payment by the Final Payment Date, then the Interest Rate
will automatically adjust, with no further action or consent needed from the
Holder or the Maker, to 6%, which rate will apply retroactively back to the date
of this Note. No payments of interest shall be due until the first to occur of
(i) the Maturity Date (as defined in Section 3 below), or (ii) on or immediately
prior to the closing date (the “Financing Closing Date”) of the SPAC Transaction
(as defined in Section 4(a) below). Interest will be payable only in cash or
cash equivalents. Notwithstanding the foregoing, no interest shall be payable to
Holder if Holder elects to convert this Note pursuant to Section 4(a).

 

3.       Maturity Date. Maker shall have the right to prepay this Note in full
at any time prior to the one-year anniversary of the date hereof without the
imposition of any prepayment fee or penalty by providing advance written notice
of such intent to prepay at least 20 days in advance of the date of such
prepayment. Prior to the date of such prepayment, Holder may convert this Note
pursuant to Section 4(a). If Maker prepays this Note (including any accrued
interest) in full, the "Maturity Date" will be the date of such prepayment;
otherwise, the "Maturity Date" will be the one-year anniversary of the date
hereof. Unless converted by Holder pursuant to the terms of Section 4, the
principal amount of this Note, together with interest thereon for the full one
year (notwithstanding that this Note may have been outstanding for less than one
year), shall be due and payable in full on the first to occur of the Maturity
Date or the Financing Closing Date.

 

 

 

 

 



 1 

 

 

4.       Conversion.

 

(a)     Conversion to Black Ridge Common Stock. Immediately before the parties
consummate the transactions (the “SPAC Transaction”) contemplated by the Term
Sheet dated September 25, 2018 (as amended or supplemented from time to time,
the “Term Sheet”) among Maker, Maker’s indirect subsidiary, Allied Esports
International Holdings Limited, an Ireland private limited company (“Allied
Esports”), and Black Ridge Acquisition Corp. (“Black Ridge”), Holder shall have
a one-time option to convert or exchange (as the case may be), the entire unpaid
principal amount of this Note, into shares of capital stock of the Maker and/or
all of the entities that are Affiliates (as defined below) of the Maker that
will be acquired (collectively, the “Maker Acquired Entities”) by Black Ridge or
by any Affiliates of Black Ridge in the SPAC Transaction (the “Conversion
Shares”). The number of Conversion Shares of each of the Maker Acquired Entities
to be issued to Holder shall be equal to the product of (i) the principal amount
of this Note being converted into Conversion Shares, multiplied by (ii) the
aggregate number of shares of outstanding capital stock immediately before the
consummation of the SPAC Transaction of each of the Maker Acquired Entities that
are being acquired or will be acquired by Black Ridge in connection with the
SPAC Transaction after giving effect to the conversion and the issuance of the
Conversion Shares set forth in this Section 4, divided by (iii) $100,000,000.
For example, if Allied Esports and Noble Link Global Limited, a British Virgin
Islands entity (“Noble Link”), are each being acquired by Black Ridge in the
SPAC Transaction, and the principal amount of this note is $5,000,000, then
Holder shall be entitled to acquire Conversion Shares in each of Allied Esports
and Noble Link equal to five percent (5%) of the issued and outstanding shares
of each of Allied Esports and Noble Link, after giving effect to the conversion
rights under this Section 4. The parties shall cooperate in good faith to effect
the conversion rights set forth in this Section 4 (which may require alternative
structures) and shall execute any documents reasonably requested to effect the
conversion rights in a manner that minimizes any taxes payable by Holder in
connection with such conversion rights while maintaining the economic rights in
connection with such conversion rights. As used herein, an “Affiliate” of an
entity is any other entity that directly, or indirectly through on or more
intermediaries, controls, or is controlled by, or is under common control with
such entity.

 

(b)     Conversion Procedure. To convert this Note into Conversion Shares
pursuant to Section 4(a), Holder shall surrender this Note (or an affidavit of
lost instrument pursuant to Section 10 below) to Maker accompanied by an
executed conversion notice, the form of which is attached hereto as Exhibit A
(the “Conversion Notice”). The Conversion Notice shall state the Conversion
Shares into which the Note shall be converted, and the name or names (with
address(es)) in which the certificate or certificates of the Conversion Shares
shall be issued, if the Conversion Shares are to be certificated. As soon as
practicable after the receipt of such Conversion Notice and the surrender of
this Note, Maker shall (1) issue and deliver to the Holder one or more
certificates for the Conversion Shares, if the Conversion Shares are
certificated, and (2) provide for any fractional shares as provided in Section
4(c). Such conversion shall be deemed to have been effected immediately prior to
the consummation of the SPAC Transaction (the “Conversion Date”). Upon the
Conversion Date, the Holder’s rights under this Note shall cease and the person
or persons in whose name or names the Conversion Shares shall be issuable upon
such conversion shall be deemed to have become the holder(s) of record of such
Conversion Shares. In the event after this Note is duly converted, the SPAC
Transaction is not consummated by the one-year anniversary of the date hereof or
is otherwise terminated or withdrawn, then the Holder’s rights under this Note
(including all payments under this Note) shall continue as if such conversion
did not take place. The Maker shall provide written notices to Holder upon (i)
the execution and delivery of any definitive or long form agreements for the
SPAC Transaction, (ii) any amendment of such definitive or long form agreements
for the SPAC Transaction, (iii) the date that is at least thirty (30) days in
advance of the anticipated consummation of the SPAC Transaction and (iv) the
date that is at least five (5) days in advance of the anticipated consummation
of the SPAC Transaction.

 

(c)     Fractional Shares. No fractional Conversion Shares shall be issuable
upon conversion of this Note, but a payment in cash or cash equivalents will be
made in respect of any fraction of a Conversion Share that would otherwise be
issuable upon the conversion of this Note, payable at the same time any interest
is paid to Holder as set forth in Section 2 hereof.

 

 

 



 2 

 

 

5.       Security Interests. The obligations of the Maker set forth in this Note
are secured by that certain Security Agreement, dated as of the date hereof,
among Maker, Allied Esports, Allied Esports International, Inc., Holder and the
other parties named therein (the “Security Agreement”), and that certain Share
Pledge Security Agreement, dated as of the date hereof, among Maker, Holder, and
the other parties named therein (the “Pledge Agreement”).

 

(a)                 Events of Default. “Event of Default,” wherever used herein,
means any one of the following events (whatever the reason and whether it shall
be voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

(i)                   any failure by Maker to make any payment of principal or
interest due under this Note within five (5) business days after the date on
which Maker shall have been provided with notice of such payment failure;

 

(ii)                 any breach by Maker of any covenant, agreement,
representation or warranty contained in this Note, the Note Purchase Agreement,
the Security Agreement or the Pledge Agreement that is not cured within 30 days
after the date on which Maker shall have been provided with notice of such
breach;

 

(iii)                any failure of Maker or any of its affiliates at any time
to perform any of the warranties, covenants or provisions contained or referred
to in this Note, the Note Purchase Agreement, the Security Agreement of even
date herewith by and among Allied Esports International Holdings Limited, Allied
Esports International, Inc., Holder and the other parties named therein or the
Share Pledge Security Agreement, of even date herewith, by and among Maker,
Holder and the other parties named therein (a “Cross Default”), provided,
however, to the extent such Cross Default is capable of being cured, such Cross
Default is not cured within 30 days after written notice of such Cross Default
is delivered to Maker by Holder. Notwithstanding anything to the contrary
contained herein, the remedy upon an uncured Cross Default shall be as set forth
in Section 6(b) hereof.

 

(iv)               any commencement by Maker of a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Maker; or any
commencement against Maker of any bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 90 days; or the adjudication of Maker
as insolvent or bankrupt; or any order of relief or other order approving any
such case or proceeding is entered; or the appointment of any custodian or the
like for Maker or any substantial part of its property which continues
undischarged or unstayed for a period of 90 days; or any general assignment by
Maker for the benefit of its creditors; or any failure to pay or statement in
writing by Maker indicating an inability to pay Maker’s debts generally as they
become due.

 

(b)                 If any Event of Default occurs, the full principal amount of
this Note, together with interest thereon for one full year (notwithstanding
that this Note may have been outstanding for less than one year), shall become
immediately due and payable upon written notice of such election by Holder. For
so long as such Event of Default is continuing, the interest will accrue at the
Default Interest Rate on the combined amount of the outstanding principal plus
accrued interest as of the date of such Event of Default. Holder need not
provide and the Maker hereby waives any presentment, demand, protest or other
notice of any kind, and Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Holder agrees and
acknowledges that upon the occurrence of an Event of Default, it must first use
reasonable efforts to exercise all available self-help remedies available under
the California UCC against the collateral described in the Security Agreement
(and, for clarity, in no event shall the Holder be required to engage in or
defend any litigation proceeding in so doing) before exercising its rights and
remedies pursuant to the Security Agreement and the Pledge Agreement. Upon the
occurrence of an Event of Default, the Maker shall cause the Company and all of
the Subsidiaries (as such terms are defined in the Pledge Agreement) to operate
their businesses in the ordinary course of business and to manage, protect,
preserve and continue the operation of their businesses.

 

 

 

 



 3 

 

 

6.       No Waiver of Holder’s Rights. All payments of principal and interest
shall be made without setoff, deduction or counterclaim. No delay or failure on
the part of Holder in exercising any of its options, powers or rights, nor any
partial or single exercise of its options, powers or rights shall constitute a
waiver thereof or of any other option, power or right; and no waiver on the part
of Holder of any of its options, powers or rights shall constitute a waiver of
any other option, power or right.

 

7.       Debt Covenant; Subordination. Maker agrees that from the date hereof
until all obligations of Maker under the Note Purchase Agreement, all Notes, the
Security Agreement and the Share Pledge Agreement have been satisfied in full,
Maker shall not incur any additional indebtedness, other than trade credit
incurred from vendors in the ordinary course of business in accordance with past
practices. Any and all existing obligations or indebtedness of Maker to any of
its equity holders, officers, directors and other affiliates and any and all
obligations of any direct or indirect subsidiary of Maker to Maker or any such
subsidiary hereby are, and shall remain, subordinated in all respects to the
obligations of Maker to the Holders under the Notes, the Note Purchase
Agreement, Security Agreement and Pledge Agreement.

 

8.       Equal Dignity. All payments of principal and interest hereunder and
distribution of any amounts collected under the Security Agreement and/or Pledge
Agreement, as well as the issuance of Conversion Shares as set forth in Section
4 (if applicable), shall be made at the same time to each eligible Holder
without preference on a pro rata basis based on the outstanding principal and
interest owing on the Note issued to such Holder as of the date of such payment
or issuance.

 

9.       Successors and Assigns. This Note shall be binding upon Maker and its
permitted successors and shall inure to the benefit of Holder and its successors
and assigns. The term “Holder” as used herein, shall also include any endorsee,
assignee or other holder of this Note. Maker shall not transfer, assign or
delegate its obligations hereunder without the prior written consent of Holder.

 

10.    Lost or Stolen Note. If this Note is lost, stolen, mutilated or otherwise
destroyed, Maker shall execute and deliver to Holder a new promissory note
containing the same terms, and in the same form, as this Note. In such event,
Maker may require Holder to deliver to Maker an affidavit of lost instrument in
respect thereof as a condition to the delivery of any such new promissory note.

 

11.    Costs and Expenses. Maker will pay upon demand all reasonable costs and
expenses of Holder, including reasonable attorneys’ fees, incurred by Holder in
enforcing its rights and remedies hereunder. If Holder brings suit (or files any
claim in any bankruptcy, reorganization, insolvency or other proceeding) to
enforce any of its rights hereunder and shall be entitled to judgment (or other
recovery) in such action (or other proceeding), then Holder may recover, in
addition to all other amounts payable hereunder, its reasonable expenses in
connection therewith, including reasonable attorneys’ fees, and the amount of
such expenses shall be included in such judgment (or other form of award). Any
costs and expenses owed Holder under this section shall be added to the amount
due under this Note, shall be receivable therewith and shall be secured by the
lien of, and other security interests created by, this Note, the Note Purchase
Agreement, the Security Agreement and the Pledge Agreement.

 

12.    Amendment and Waiver. This Note may be amended or modified, and any
provision hereunder may be waived, only upon the prior written consent of the
Maker and Holder. Any amendment that the Maker agrees to with any other holder
of a note issued pursuant to the Convertible Note Purchase Agreement of even
date herewith (collectively, the “Note Holders”) must be presented and offered
to each other Note Holder as soon as is practicable thereafter so that such
other Note Holders may elect, in each such Note Holder’s sole discretion, to
enter into the same amendment with the Maker.

 

 

 

 



 4 

 

 

13.    Governing Law; Dispute Resolution. This Note, together with the
Convertible Note Purchase Agreement, Security Agreement, and Pledge Agreement,
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof. It supersedes any prior agreement or understanding
among them, and it may not be modified or amended in any manner other than as
set forth herein. This Note shall be governed by and construed in accordance
with the laws of the State of California without regard to the conflicts-of-law
principles thereof. The venue for any action hereunder shall be in the State of
California, whether or not such venue is or subsequently becomes inconvenient,
and the parties consent to the jurisdiction of the courts of the State of
California, County of Orange, and the federal courts located in the Central
District of the State of California. Accordingly, Maker and Holder hereby submit
to the process, jurisdiction and venue of any such courts. Maker and Holder each
hereby waives, and agrees not to assert, any claim that it is not personally
subject to the jurisdiction of the foregoing courts in the State of California
or that any action or other proceeding brought in compliance with this Section
is brought in an inconvenient forum.

 

14.    Maximum Interest. Notwithstanding anything to the contrary herein, the
total liability for payments in the nature of interest hereunder shall not
exceed the applicable limits imposed by any applicable state or federal interest
rate laws. If any payments in the nature of interest, additional interest, and
other charges made hereunder are held to be in excess of the applicable limits
imposed by any applicable state or federal laws, it is agreed that any such
amount held to be in excess shall be considered payment of principal and the
principal balance shall be reduced by such amount in the inverse order of
maturity so that the total liability for payments in the nature of interest,
additional interest and other charges shall not exceed the applicable limits
imposed by any applicable state or federal interest rate laws in compliance with
the desires of Holder and the Maker.

 

 

 

Signature Page follows

 

 

 

 

 

 

 

 

 



 5 

 

 

In Witness Whereof, the undersigned has signed this Note on behalf of the
“Maker” and not as a surety or guarantor or in any other capacity.

 



  Ourgame International Holdings Limited                         By:        
Name:       Its:    

 

 

 

 

 

 

 

 

 6 

 

 

EXHIBIT A

 

OURGAME INTERNATIONAL HOLDINGS LIMITED

SECURED CONVERTIBLE PROMISSORY NOTE

 

CONVERSION NOTICE

 

 

To Whom It May Concern:

 

Reference is made to that certain Secured Convertible Promissory Note dated
______________________________ (as amended or restated from time to time, and
including any replacements thereof, the “Note”) issued by Ourgame International
Holdings Limited (the “Maker”) in favor of _____________________________
(including its assigns, “Holder”) in the original principal amount of
$______________________. Capitalized terms used in this Notice shall have the
respective meanings set forth in the Note.

 

Holder hereby exercises the option to convert the entire principal amount of the
Note into the shares of common stock of the Maker Acquired Entities as
identified below (the “Conversion Shares”), in accordance with the terms of the
Note, and directs that such Conversion Shares be issued in the name of, and if
certificated, delivered, to Holder unless a different name has been indicated
below. If this conversion involves fractional Conversion Shares, please issue
the related check to the same person entitled to receive the Conversion Shares.

 

Dated:         Amount of Note to be converted: $     Conversion Shares to be
issued:  

  

If Conversion Shares are to be issued to anyone other than Holder, please
provide the Tax Identification Number of the transferee: 

 





   

 

 

 

 

______________________________________

Signature of Holder

 

 

Name and address of transferee/Holder for future notices:

 

__________________________

__________________________

__________________________

 

 

 

 

 



 7 

